Citation Nr: 0943123	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  04-24 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to February 
1967.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In February 2007, the Board 
returned the case for further development.  

A BVA decision dated in April 2008 affirmed the RO's denial 
of service connection for hypertension.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), and in an Order dated in March 
2009, the Court granted a Joint Motion filed by the parties 
in the case and returned the case to the Board for compliance 
with the instructions in the Joint Motion.


REMAND

The Joint Motion for Remand, granted by the Court, states 
that the Board in its decision of April 2008, did not provide 
adequate reasons for its apparent rejection of the Veteran's 
lay statement regarding his treatment for high blood 
pressure.  The Joint Motion noted that the Veteran testified 
that he was treated for high blood pressure approximately six 
months after discharge from service and that the VA 
examination in 2007 was inadequate as it did not discuss the 
elevated blood pressure reading of 124/92 on separation 
examination in January 1967.  The parties agreed that VA must 
provide the Veteran with an adequate VA examination on 
whether his hypertension was related to service based on his 
medical history.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who treated him for hypertension following 
service, but particularly within one year 
of discharge from service in February 
1967.  With any necessary authorization 
from the Veteran, the RO/AMC should 
attempt to obtain and associate with the 
claims file the medical records identified 
by the Veteran.  

2.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of his hypertension.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
treatment records and post service medical 
records, and following this review and the 
examination, offer comments and an opinion 
as to whether hypertension is causally or 
etiologically related to service, to 
include the elevated blood pressure 
reading of 124/92 on separation 
examination in January 1967.  In doing so, 
the examiner is requested to offer 
comments and an opinion as to whether the 
Veteran's hypertension was clinically 
manifested during service or within he 
first year following separation from 
service.  The examiner is asked to address 
the private opinion dated in July 2003, 
which concluded that the Veteran's 
hypertension began in service as he had 
normal blood pressure on his induction 
examination, elevated blood pressure on 
his discharge examination and has been 
treated for blood pressure since his 
initial diagnosis.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of all 
pertinent records in the Veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


